No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise.This short form prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities. These securities have not been and will not be registered under the United States Securities Act of 1933, as amended (the"1933 Act"), or any state securities laws.Accordingly, except to the extent permitted by the Underwriting Agreement (as defined herein), these securities may not be offered or sold within the United States except in transactions exempt from the registration requirements of the 1933 Act and applicable state securities laws.This short form prospectus does not constitute an offer to sell or a solicitation of an offer to buy any of these securities within the United States.See "Plan of Distribution". Information has been incorporated by reference in this prospectus from documents filed with the securities commissions or similar authorities in Canada. Copies of the documents incorporated herein by reference may be obtained on request without charge from the General Counsel of Baytex Energy Ltd., the administrator of Baytex Energy Trust, at Suite2200, Bow Valley Square II, 205– 5th Avenue S.W., Calgary, Alberta, T2P2V7, telephone (403)269-4282, and are also available electronically at www.sedar.com. SHORT FORM PROSPECTUS NEW ISSUE April 3, 2009 $100,050,000 6,900,000Trust Units Baytex Energy Trust (the "Trust" or "Baytex" and, where the context requires, also includes its subsidiaries and partnership) is hereby qualifying for distribution 6,900,000trust units ("Trust Units" or "Units") of the Trust at a price of $14.50 per Trust Unit (the "Offering"). The Trust Units are listed on the Toronto Stock Exchange (the "TSX") and the New York Stock Exchange ("NYSE")under the trading symbols "BTE.UN" and "BTE", respectively. OnMarch 20, 2009, the last trading day prior to the public announcement of the Offering, the closing price of the Trust Units on the TSX was Cdn $15.60 and the closing price of the Trust Units on the NYSE was US $12.67.On April 2, 2009, the closing price of the Trust Units on the TSX was Cdn $16.37 and the closing price of the Trust Units on the NYSE was US $13.02. The TSX has conditionally approved the listing of the Trust Units (including the Trust Units issuable on exercise of the Over-Allotment Option, as defined below) distributed under this short form prospectus, subject to the Trust fulfilling all of the requirements of the TSX contained in the TSX conditional listing approval letter on or before June 25, 2009. In addition, the Trust has applied to list the Trust Units(including the Trust Units issuable on exercise of the Over-Allotment Option) distributed under this short form prospectus on the NYSE.
